Citation Nr: 0832546	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-42 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for tension migraine 
headaches.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active duty for training in the Army National 
Guard from June 1973 to June 1988, including a period of 
active duty service from August 1973 to February 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina.  The veteran now lives in Pennsylvania and his 
claims are currently under the jurisdiction of the Regional 
Office (RO) in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in September 2003 the veteran stated 
that he had received treatment at the South Carolina 
Department of Vocational Rehabilitation and he provided the 
address of the facility so that medical records could be 
obtained.  The record does not indicate that any attempt has 
been made to obtain records from such facility.  The 
veteran's medical records should be requested from this 
facility.  See 38 C.F.R. § 3.159(c)(1). 

In September 2003, and again in September 2007, the veteran 
reported that he had applied for, and was denied, 
Supplemental Security Income (SSI) benefits.  No attempt has 
been made to obtain the medical records upon which the SSI 
decision was based.  The VA has an obligation to obtain 
records from the Social Security Administration (SSA).  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

The Board also notes that with respect to the issue of 
service connection for PTSD the veteran has not been provided 
notice as required by The Veterans Claims Assistance Act of 
2000 (VCAA).  Failure to provide notice of what evidence is 
needed to substantiate the claim is ordinarily prejudicial.  
Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The veteran should also be advised of the bases for assigning 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

A March 2004 VA audiological examination report is not valid 
for rating purposes and the veteran has not had a VA 
audiological examination suitable for rating purposes since 
March 2003.  The veteran should be provided a VA audiological 
examination for rating purposes that reflects the veteran's 
current level of disability.  See Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990) (noting that remand may be required if 
record before the Board contains insufficient medical 
information for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claim for service connection for PTSD.

2.  Send the veteran a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that provides an 
explanation as to the information or 
evidence needed to establish disability 
ratings and effective dates for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

3.  Request copies of the veteran's 
medical records from SSA pertaining to any 
original or continuing award of disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

4.  Request copies of all of the veteran's 
VA treatment records dated from June 2004 
to present.

5.  After obtaining any necessary 
authorization from the veteran, contact 
the South Carolina Department of 
Vocational Rehabilitation and request 
copies of the veteran's medical records.

6.  The veteran should be provided a VA 
audiological examination which describes 
the nature and extent of the veteran's 
service-connected bilateral hearing loss.  
All indicated tests and studies should be 
performed.  The claims folder should be 
made available to the examiner for review 
prior to the examination.  The examiner 
should indicate the degree of interference 
with the veteran's ability to obtain and 
maintain gainful employment caused by his 
bilateral hearing loss.

7.  Upon completion of the above requested 
development reconsider the veteran's 
claims.  If any benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




